DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirai [U.S. Pat. No.  7932803] in view of Sato [JP2011-253888] (both references provided in IDS).
Regarding claim 1, Hirai discloses a device, comprising: 
a core 2 having a first end and a second end (e.g., end flanges 21 and 22, Figure 1); and 
first and second wires (e.g., 4B, 4A, Fig. 5) wound around the core 2, each of the first and second wires having 1st to Nth turns (e.g., turns 1-10) counting from the first end to the second end, the 1st to Nth turns including an i-1th turn, an ith turn, 
wherein the ith turn (e.g.,4B2) of the first wire is closer to the first end (e.g., where flange 21 is located) than the ith turn (e.g., 4A2) of the second wire, the i-lth turn (e.g., 4A1) of the second wire is closer to the first end than the ith turn 4B2 of the first wire, and the i-lth turn 4B1of the first wire is closer to the first end than the i-1th turn 4A1 of the second wire [Col. 5, Lines 1-58, Fig. 1-5].
Hirai discloses the instant claimed invention discussed above except for a jth turn, and a j+1th turn, where j is greater than i,
 the jth turn of the first wire is closer to the second end than the jth turn of the second wire, the j+lth turn of the second wire is closer to the second end than the jth turn of the first wire, and the j+1th turn of the first wire is closer to the second end than the j+1th turn of the second wire.
Sato discloses jth turn (e.g., 11th turn), and a j+1th turn (e.g., 12th turn), where j is greater than i,
 jth turn (e.g., portion of turn 11 of wire 41 on top portion of core 30) of first wire 41 is closer to the second end than the jth turn (e.g., portion of turn 11 of wire 42 over winding layer 41) of second wire 42, the j+lth turn (e.g., portion of turn 12 of wire 42 below core 30) of the second wire 42 is closer to the second end than the jth turn (e.g.,  portion of turn 11 below 30) of the first wire 41, and the j+1th turn (e.g., portion of turn 12 of wire 41 above core 30) of the first wire 41 is closer to the second end than the j+1th turn (e.g., portion of turn 12 of wire 42 above core 30 and over wire 41) of the second wire 42 [see Figure 6].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second block wiring arrangement of Sato to the device of Hirai to provide a two-wire winding turn that can prevent volume winding collapse.
Regarding claim 2, Sato discloses the ith turn of the first wire 41 and the jth turn of the first wire 41 are separated from each other (block 1 and block 2 or area 1 and area 2, Figure 6) so as to form a space therebetween.
Regarding claim 3, Hirai discloses the i-1th turn (e.g., 4A1, below winding core portion 20, see Fig. 5) of the second wire 4A is wound to be fitted in a valley between the ith turn (e.g., 4B2, below winding portion 20, Fig. 5) and the i-1th turn (e.g., 4B1, below winding portion 20) of the first wire 4B.
Hirai discloses the instant claimed invention discussed above except for the j+1th turn of the second wire is wound to be fitted in a valley between the jth turn and the j+1th tum of the first wire.
Sato discloses the j+1th turn (e.g., turn 12 of wire 42, above core 30 and above wire 41, Fig. 6) of the second wire 42 is wound to be fitted in a valley between the jth turn (e.g., turn 10 of wire 41 above core 30) and the j+1th tum (e.g., turn 11 of wire 41) of the first wire 41(see Figure 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second block wiring arrangement of Sato to the device of Hirai to provide a two-wire winding turn that can prevent volume winding collapse.
Regarding claim 6, Sato discloses the j is i+1 [see Figure 6].

Allowable Subject Matter
Claims 7-12 and 20 are allowed. 
Reason for allowable subject matter:
Claim 7 recites, inter alia, 
ith turn of a first wire counting from a cross point toward the first end is closer to the cross point than the ith turn of a second wire counting from the cross point toward the first end, 
that the ith turn of the first wire counting from the cross point toward the second end is closer to the cross point than the ith turn of the second wire counting from the cross point toward the second end,
 that the ith turn of the first wire counting from the cross point toward the first end is positioned on a same layer as the ith turn of the first wire counting from the cross point toward the second end, and
 that the ith turn of the second wire counting from the cross point toward the first end is positioned on a same layer as the ith turn of the second wire counting from the cross point toward the second end. 

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of the winding structure of i-1th and 1th turns of the first and second wires of Hirai and the jth and j+1th turns of the first and second wires of Sato is not appropriate. The Examiner disagrees. 
The prior art Hirai and Sato are both common mode chokes. Therefore, it is obvious for a person of ordinary skill in the art to combine the wire arrangement of each for an improved filtering device.
The Applicant also argues that considering the turn 12 of the wire 42 as a j+1th turn of the second wire, and the turn 11 of the wire 41 as a jth turn of the first wire, in SATO, a turn 12 of the wire 42 is NOT closer to the second (right) end than a turn 11 of the wire 41. The Examiner disagrees.
Sato discloses the j+lth turn (e.g., portion of turn 12 of wire 42 below core 30) of the second wire 42 is closer to the second end than the jth turn (e.g., portion of turn 11 below 30) of the first wire 41. See annotated figure 6 of Sato, below.
    PNG
    media_image1.png
    460
    631
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837 



                                                                                                

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837